Title: From Thomas Jefferson to Jacob Wagner, 14 September 1803
From: Jefferson, Thomas
To: Wagner, Jacob


          
            
              Sir
            
            Monticello Sep. 14. 03.
          
          Be pleased to fill up a commission for Abraham Bishop of Connecticut to be Collector of Newhaven. the stile of the commission to Samuel Bishop, his father, now dead, will be a guide in the present case. I believe it will be best for you to send it to mr Madison direct for his signature, & to be returned by him to you instead of forwarding it to me, as I shall then probably be on the road to Washington where I can sign it on my arrival. Accept my salutations & respects
 
          
            
              Th: Jefferson
            
          
        